Case 1:18-cv-22478-JEM Document 32 Entered on FLSD Docket 02/08/2019 Page 1 of 1



                         UN ITED STATES DISTRICT COURT FOR THE
                              SO U TH ERN D ISTR ICT O F FLO RID A
                                       M IA M ID IV ISION
                  C ase N um ber:18-22478-C lV -M A R TlN EZ-O T AZ O -% Y ES

   IRON W O RK S PATEN TS,LLC,
         Plaintiff,

   VS,

   BLU Products,lnc.,
        Defendant.


                  FINAL ORDER OF DISM ISSAL W ITH PREJUDICE AND
                  O RD ER D EN Y IN G AL L PEN DIN G M O TIO N S A S M O O T

         THIS MATTER isbeforetheCourtupontheparties'jointStipulation ofDismissalLECF
   No.31j.Pursuanttotheparties'StipulationofDismissal,itis:
          O RD ERED ,A DJU D G ED AN D D ECR EED :

          Thata11claim s,counterclaim s,and defenses thathave been,or could have been,asserted
   inthislawsuitagainstBLU Products,lnc.bylronworksPatents,LLC aredismissedwithprejudice.
          Thatal1claim s,counterclaim s,and defensesthathave been orcould have been asserted in
   thislawsuitagainstlronworksPatents,LLC byBLU Products,Inc.aredismissedwithprejudice.
          Thatal1attorneys'fees,costsofcourt,and expenses shallbe borne by each party incurring
   the sam e.
          ThattheCourtshallretainjurisdictiontoenforcethesettlementagreement.
          Thata11pending m otions in thiscase are D EN IED A S M O O T,and thiscase isC LO SED .


          D ON E AN D ORD ERED in Cham bers atM iam i lorida,this        day ofFebruary,2019.

                                                                 f
                                                    JO SE .M A R TIN EZ
                                                    1-1
                                                      N 1 D STATES D IS RICT JU D GE
   Copiesprovided to:
   M agistrate JudgeOtazo-Reyes
   AllCounselofRecord
